Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 1 of 35 PageID# 260




                  EXHIBIT F


          FILED UNDER SEAL
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 2 of 35 PageID# 261



                                UNCLASSIFIED


    Unmarked redactions were present when the Army received2^i^^gi^^ei^.^2

   MEMORANDUM THRU Civilian Defense Counsel, 11 South Angell Street
   #317, Providence, RI 02906
   Military Defense Counsel, U.S. Army Trial Defense Service
   (USATDS), Fort Belvoir, VA 22060

   FOR Military Judge, U.S. Army First Judicial Circuit, Port
   Meade, MD 20755
   Trial Counsel, Joint Force Headquarters - National Capital
   Region/Military District of Washington (JFHQ-NCR/MDW), 103 3rd
   Avenue SW, Fort McNair, DC 20319-5058

   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
   Private First Class (PFC) Bradley E. Manning (U)


  1. (U) The following facts are provided in support of the
  providence inquiry for my court-martial. United States v. PFC
  Bradley E, Manning.

  2. (U) Personal Facts.

     a. (U) I am a twenty-five (25) year-old Private First Class
  in the United States Army, currently assigned to Headquarters
  and Headquarters Company (HHC), U.S. Army Garrison (USAG), Joint
  Base Myer-Henderson Hall, Fort Myer, Virginia. Prior to this
  assignment, I was assigned to HHC,.2nd Brigade Combat Team, 10th
  Mountain Division, Fort Drum, New York. My Primary Military
  Occupational Specialty (PMOS) is 35F, ^'Intelligence Analyst."

     b. (U) I entered Active Duty status on 2 October 2007, I
  enlisted with the hope of obtaining both real-world experience
  and earning benefits under the GI Bill for college
  opportunities.

  3. (U) Facts Regarding My position as an Intelligence Analyst.

     a. (U) In order to enlist in the Army, I took the standard
  Armed Services Aptitude Battery (ASVAB). My score on this
  battery was high enough for me to qualify for any enlisted MOS
  position. My recruiter informed me that I should select an MOS
  that complimented my interests outside the military. In
  response, I told him I was interested in geopolitical matters
  and information technology.     He suggested I consider becoming an
  intelligence analyst.


                               UNCLASSIFIED           APPELLATE EXHIB'
                                                      PAGE REFERENCED:
                                                      PAGE     OF     PAGES.
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 3 of 35 PageID# 262



                              UNCLASSIFIED



   SUBJECT; Statement in Support of Providence Inquiry — U.S. v.
   Private First Class (PFC) Bradley E. Manning (0)


      b. (U) After researching the Intelligence Analyst position, I
   agreed that this would be a good fit for me. In particular, I
  enjoyed the fact that an analyst would use information derived
  from a variety of sources to create work products that informed
  the command on its available choices for determining the beat
  courses of action (COAs). Although the MOS required a working
   knowledge of computers, it primarily required me to consider how
   raw information can be combined with other available
  intelligence sources in order to create products that assisted
  the command in its situational awareness (SA). I assessed that
  my natural interest in geopolitical affairs and my computer
  skills would make me an excellent Intelligence Analyst.

      c. (U) After enlisting, I reported to the Fort Meade Military
  Entrance Processing Station (MEPS) on 01 October 2007. I then
  traveled to, and reported at Fort Leonard Wood on 02 October
  2007 to begin Basic Combat Training (BCT),

     d. (U) Once at Fort Leonard Wood, I quickly realized that I
  was neither physically nor mentally prepared for the
  requirements of BCT. My BCT experience lasted six (6) months
  instead of the normal ten (10) weeks.      Due to medical issues, I
  was placed in a hold status. A physical examination indicated I
  sustained injuries to my right shoulder and left foot. Due to
  these injuries I was unable to continue BCT.

     e. (U) During medical hold, I was informed that I may be out-
  processed from the Army. However, I resisted being ^^chaptered"
  because I felt I could overcome my medical issues and continue
  to serve.


     f. On 20 January 2008, I returned to BCT. This time I was
  better prepared, and I completed training on 2 April 2008. I
  then reported for the MOS-specific Advanced Individual Training
  (AIT) on 7 April 2008.

     g. (0) AIT was an enjoyable experience for me.      Unlike BCT,
  where I felt different than the other Soldiers, I fit in and did
  well.   I preferred the mental challenges of reviewing a large
  amount of information from various sources and trying to create
  useful, or ^^actionable," products. I especially enjoyed the
  practice of analysis through the use of computer applications
  and methods I was familiar with.

                                   2
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 4 of 35 PageID# 263



                              UNCLASSIFIED



  SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
  Private First Class (PFC) Bradley E. Manning (U)


     h, (U) I graduated from AIT on 16 August 2008 and reported to
  my first duty station. Fort Drum, New York on 28 August 2008.
  As an analyst. Significant Activities (SIGACTs) were a frequent
  source of information for me to use in creating work products.
  I started working extensively with SIGACTs early after my
  arrival at Fort Drum. My computer background allowed me to use
  the tools organic to the Distributed Common Ground System—Army
  (DCGS-A) computers and create polished work products for the 2nd
  Brigade Combat Team {2BCT) chain of command.

     i. (U) The non-comraissioned-officer-in-charge (NCOIC) of the
  S2 section. Master Sergeant (MSG) David P. Adkins recognized my
  skills and potential, and tasked me to work on a tool abandoned
  by a previously assigned analyst, the ^^Incident Tracker." The
  Incident Tracker was viewed as a backup to the Combined
  Information Data Network Exchange (CIDNE) and a unit historical
  reference tool.


     j. (U) In the months preceding my upcoming deployment, I
  worked on creating a new version of the incident tracker, and
  used SI(3ACTs to populate it. ' The SIGACTs I used were from
  Afghanistan, because at the time our unit was scheduled to
  deploy to the Logar and Wardak provinces Afghanistan. Later,
  our unit was reassigned to deploy to eastern Baghdad, Iraq.     At
  that point, I removed the Afghanistan SIGACTs and switched to
  Iraq SIGACTs.

      k. (U) As an analyst, I view the SIGACTs as historical data.
  I believe this view is shared by other all-source analysts as
  well. SIGACTs give a first-look impression of a specific or
  isolated event. This event can be an Improvised Explosive
  Devise (lED) attack, a Small Arms Fire (SAF) engagement with a
  hostile force, or any other event a specific unit documented and
  reported in real-time. In my perspective, the information
  contained within a single SIGACT, or group of SIGACTs is not
  very sensitive.   The events encapsulated within most SIGACTs
  involve either enemy engagements or casualties.    Most of this
  information is publicly reported by the Public Affairs Office
  (PAO), embedded media pools, or host-nation (HN) media.




                                   3
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 5 of 35 PageID# 264



                              UNCLASSIFIED.


  SUBJECT: Statement in Support of Providence Inquiry — U.S,
  Private First Class (PFC) Bradley E. Manning (U)


     1. (U) As I started working with SIGACTs, I felt they were
  similar to a daily journal or log that a person may keep. They
  capture what happens on a particular day and time. .They are
  created immediately after the event and are potentially updated
  over a period of hours until a final version is published on
  CIDNE.


     m. (U) Each unit has its own standard operating procedure
  (SOP) for reporting and recording SIGACTs. The SOP may differ
  between reporting in a particular deployment, and reporting in
  garrison. In garrison, a SIGAC7 normally involves personnel
  issues, such as a Driving Under-the-Influence (DUI) incident, or
  an automobile accident involving the death or serious injury of
  a Soldier. The report starts at the company level, and goes up
  to the battalion, brigade, and even up to the division level.
  In a deployed environment, a unit may observe or participate in
  an event and the platoon leader or platoon sergeant may report
  the event as a SIGACT to the Company Headquarters through the
  radio transmission operator (RTO). The commander or RTO will
  then forward the report to the Battalion Battlecaptain or Battle
  Non-commissioned officer (NCO).   Once the Battalion
  Battlecaptain or Battle NCO receives the report, they will
  either:


         (1) Notify the Battalion Operations Officer (S3).

         (2) Conduct an action, such as launching the Quick
  Reaction Force (QRF),

        (3) Record the event and report further report it up the
  chain of command to the Brigade.

  The recording of each event is done by radio or over the Secret
  Internet Protocol Router Network (SIPRNet), normally by an
  assigned Soldier, usually junior enlisted (E-4 and below).

     n. (U) Once a SIGACT is reported, the SIGACT is further sent             j
  up the chain of command. At each level, additional information              i
  can either be added or corrected as needed.    Normally, within 24          •
  to 48 hours, the updating and reporting of a particular SIGACT              '
  is complete.   Eventually, all reports and SIGACTs go through the           !
  chain of command from Brigade to Division, and Division to                  j
  Corps. At Corps-level, the SIGACT is finalized and published.               i

                                    4
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 6 of 35 PageID# 265



                               UNCLASSIFIED



  SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
  Private First Class (PFC) Bradley E. Manning (U)                            !


     o. (U) The CIDNE system contains a database that is used by              !
  thousands of Department of Defense (DoD) personnel, including
  Soldiers, civilians, and contractor support. It was the U.S.
  Central Command (CENTCOM) reporting tool for operational
  reporting in Iraq and Afghanistan. Two separate but similar
  databases were maintained for each theater, '''CIDNE-I" for Iraq
  and ''^CIDNE-A" for Afghanistan.

     p. (U) Each database encompasses over a hundred types of
  reports and other historical information for access. They
  contain millions of vetted and finalized records including
  operational and intelligence reporting. CIDNE was created to
  collect and analyze battlespace data to provide daily operation
  and intelligence community (IC) reporting relevant to a
  commander's daily decision making process.

     q. (U) The CIDNE-I and CIDNE-A databases contain reporting
  and analysis fields from multiple disciplines including:

         (1) Human Intelligence (HUMINT) reports.

         (2) Psychological Operations (PSYOP) reports.

         (3) Engagement reports.

         (4) Counter-Improvised Explosive Device (CIED) reports.

         (5) SIGACT reports.

         (6) Targeting reports.

         (7) Social-Cultural reports.

         (8) Civil Affairs reports.

         (9) Human Terrain reporting.
                                                                              i

     r. (U) As an intelligence analyst, I had unlimited access to
  the CIDNE~I and CIDNE-A databases and the information contained             !
  within them.   Although each table within the databases is                  ;
  iirportant, I primarily dealt with HUMINT reports, SIGACT                   j
  reports, and CIED reports because these reports were used to                }
  create the work product I was required to publish as an analyst.            j
                                    5                                         {
                               UNCLASSIFIED                                   j
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 7 of 35 PageID# 266



                              UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      s. (U) When working on an assignment, I looked anywhere and
   everywhere for information. As an all-source analyst, this was
   something that was expected. The DCGS-A systems had databases
   built in, and I utilized them on a daily basis. This includes
   the search tools available on DCGS-A systems on SIPRNet such as
   Query-Tree, and the DoD and Intelink search engines.

     t. (U) Primarily, I utilized the CIDNE database, using the
  historical and HUMINT reporting to conduct my analysis and
  provide backup for my work product. I did statistical analysis
  on historical data, including SIGACTs, to back up analyses that
  were based on HUMINT reporting and produce charts, graphs, and
  tables. I also created maps and charts to conduct predictive
  analysis based on statistical trends. The SIGACT reporting
  provided a reference point for what occurred, and provided
  myself and other analysts with the information to conclude a
  possible outcome.

     u, (U) Although SIGACT reporting is sensitive at the time of
  their creation, their sensitivity normally dissipates within 48
  to 72 hours as the information is either publicly released, or
  the unit involved is no longer in the area and not in danger.
  It is my understanding that the SIGACT reports remain classified
  only because they are maintained within CIDNE, because it is
  only accessible on SIPRNet. Everything on CIDNE-I and CIDNE-A,
  to include SIGACT reporting was treated as classified
  information.




                                    6
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 8 of 35 PageID# 267



                              UNCLASSIFIED



  SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
  Private First Class (PFC) Bradley E. Manning (U)


  4. (U) Facts Regarding Storage of SIGACT Reports.

     a. (U) As part of my training at Fort Drum, I was instructed
  to ensure that I create back-ups of my work product. The need
  to create back-ups was particularly acute given the relative
  instability of and unreliability of the computer systems we used
  in the field and during deployment. These computer systems
  included both organic and theater-provided equipment (TPE) DCGS-
  A machines. The organic DCGS-A machines we brought with us into
  the field and on deployment were Dell M-90 laptops, and the TPE
  DCGS-A machines were Alienware brand laptops.

     b. (U) The M-90 DCGS-A laptops were the preferred machine to
  use, as they were slightly faster, and had fewer problems with
  dust and temperature than the TPE Alienware laptops.

     c. (U) I used several DCGS-A machines during the deployment
  due to various technical problems with the laptops. With these
  issues, several analysts lost information, but I never lost
  information due to the multiple back-ups I created.

     d. (U)I attempted to back-up as much relevant information as
  possible. I would save the information so that I, or another
  analyst could quickly access it when a machine crashed, SIPRNet
  connectivity was down, or I forgot where data was stored. When
  backing-up information I would do one or all of the following
  things, based on my training:

         {1) (U) Physical Back-up.   I tried to keep physical backup
  copies of information on paper, so information could be grabbed
  quickly. Also, it was easier to brief from hard-copies research
  and HUMINT reports.

         (2) (U) Local Drive Back-up,    I tried to sort out
  information I deemed relevant and keep complete copies of the
  information on each of the computers I used in the Temporary
  Sensitive Compartmented Information Facility (T-SCIF), including
  my primary and secondary DCGS-A machines.. This was stored under
  my user-profile on the ^Mesktop,"

         (3) (U) Shared Drive Backup.    Each analyst had access to a
  "T-Drive" shared across the SIPRNet. It allowed others to access
  information that was stored on it.     S6 operated the ^'T-Drive."

                                     7
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 9 of 35 PageID# 268



                              UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
   Private First Class (PFC) Bradley E. Manning (U)


         (4) (U) Compact Disc Re-Writable (CD-RW) Back-up.    For
   larger datasets, I saved the information onto a re-writable
   disc, labeled the discs and stored them in the conference room
   of the T-SCIF.

     e. (U) This redundancy permitted us the ability to not worry
  about information loss. If a system crashed, I could easily
  pull the information from my secondary computer, the ^*T-Drive,"
  or one of the CD-RWs. If another analyst wanted access to my
  data, but I was unavailable, she could find my published
  products directory on the ^^T-Drive" or on the CD-RWs. I sorted
  all of my products and research by date, time, and group, and
  updated the information on each of the storage methods to ensure
  that the latest information was available to them.

     f. (U) During the deployment, I had several of the DCGS-A
  machines crash on me. Whenever the computer crashed, I usually
  lost information, but the redundancy method ensured my ability
  to quickly restore old backup data, and add my current
  information to the machine when it was repaired or replaced.

     g. (U) I stored the backup CD-RWs of larger datasets in the
  conference room of the T-SCIF or next to my workstation. I
  marked the CD-RWs based on the classification level and its
  content.   Unclassified CD-RWs were only labeled with the content
  type, and not marked with classification markings.

     h. (U) Early on in the deployment, I only saved and stored
  the SIGACTs that were within or near our Operational Environment
  (OE). Later, I thought it would be easier just to save all the
  SIGACTs onto a CD-RW. The process would not take very long to
  complete, and so I downloaded the SIGACTs from CIDNE-I onto a
  CD-RW, After finishing with CIDNE-I, I did the same with CIDNE-
  A. By downloading the CIDNE-I and CIDNE-A SIGACTs, I was able
  to retrieve the information whenever I needed it, and not rely
  upon the unreliable and slow SIPRNet connectivity needed to
  *^pull" them. Instead, I could just find the CD-RW, and open the
  preloaded spreadsheet,

     i. This process began in late-December 2009, and continued
  through early-January 2010, I could quickly export one month of
  the SIGACT data at a time, and download in the background as I
  did other tasks.


                                   8
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 10 of 35 PageID# 269



                              UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      j. (U) The process took approximately a week for each table.
   After downloading the SIGACT tables, I periodically updated them
   by pulling only the most recent SIGACTs, and simply copying them
   and ^^pasting" them into the database saved on CD-RW.

      k, (U) I never hid the fact I had downloaded copies of both
   the SIGACT tables from CIDNE-I and CIDNE-A. They were stored on
   appropriately labeled and marked CD-RWs stored in the open. I
   views the saved copies of the CIDNE-I and CIDNE-A SIGACT tables
   as being for both my use, and the use of anyone within the S2
   section during SIPRNet connectivity issues.

      1, (U) In addition to the SIGACT table, I had a large
   repository of HUMINT reports and CIED reports downloaded from
   CIDNE-I. These contained reports that were relevant to the area
   in and around our OE, in eastern Baghdad and the Diyala province
   of Iraq.

      m. (U) In order to compress the data to fit onto a CD-RW, I
   used a compression algorithm called "BZip2." The program used
   to compress the data is called ^^WinRAR." WinRAR is an
   application that is free and can easily be downloaded from the
   Internet via the Non-secure Internet Relay Protocol Network
   (NIPRNet). I downloaded WinRAR on NIPRNet and transferred it to
   the DCGS-A machine user profile ^Mesktop" using a CD-RW.

      n. to) I did not try to hide the fact that I was downloading
   WinRAR onto my SIPRNet DCGS-A computer. With the assistance of
   the BZip2 compression algorithm using the WinRAR program, I was
   able to fit all the SIGACTs onto a single CD-RW, and the
   relevant HUMINT and CIED reports onto a separate CD-RW.




                                    9
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 11 of 35 PageID# 270



                                UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry - U.S
   Private First Class (PFC) Bradley E. Manning (U)


   5. (U) Facts regarding my knowledge of the WikiLeaks
   Organization (WLO)

      a. (U) I first became vaguely aware of WLO during my AIT at
   Fort Huachuca, AZ. Though, I did not fully pay attention until
   WLO released purported Short Messaging System (SMS) messages
   from 11 September 2001 on 25 November 2009. At that time,
   references to the release and the WLO website showed up in my
   daily Google News open source search for information related to
   U.S. foreign policy.

      b. (U) The stories were about how WLO published approximately
   500,000 messages. I then reviewed the messages myself, and
   realized that the posted messages were very likely real given
   the sheer volume and detail of the content.

      c. (U) After this, I began conducting research on WLO. I
   conducted searches on both NIPRNet and SIPRNet on WLO beginning
   in late November 2009 and early December 2009. At this time I
   also began to routinely monitor the WLO website.

      d. (U) In response to one of my searches in December 2009, I
   found the U.S. Army Counter-Intelligence Center (USACIC) report
   on WLO. After reviewing the report, I believed that this report
   was the one that my AIT instructor referenced in early 2008. I
   may or may not have saved the report on my DCGS-A workstation.
   I know I reviewed the document on other occasions throughout
   early 2010, and saved it on both my primary and secondary
   laptops.

      e. (U) After reviewing the report, I continued doing my
   research on WLO. However, based upon my open-source collection,
   I discovered information that contradicted the 2008 USACIC
   report, including information indicating that, similar to other
   press agencies, WLO seemed to be dedicated to exposing illegal
   activities and corruption.    WLO received numerous awards and
   recognition for its reporting activities. Also, in reviewing
   the WLO website, I found information regarding U.S. military
   SOPs for Camp Delta at Guantanamo Bay, Cuba, and information on
   then-outdated Rules of Engagement (ROE) in Iraq for cross-border
   pursuits of former members of Saddam Hussein al-Tikriti's
   government.



                                    10
                                UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 12 of 35 PageID# 271



                                UNCLASSIFIED



   SUBJECT; Statement in Support of Providence Inquiry - U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


         f. <U) After seeing the information available on the WLO
   website, I continued following it and collecting open-source
   information from it. During this time period, I followed
   several organizations and groups, including wire press agencies
   such as the Associated Press and Reuters and private
   intelligence agencies including Strategic Forecasting
   <STRATFOR).    This practice was something I was trained to do
   during AIT, and was something that good analysts are expected to
   do.


      g. (U) During the searches of WLO I found several pieces of
   information that I found useful in my work as an analyst.
   Specifically, I recall WLO publishing documents relating to
   weapons trafficking between two nations that affected my OE. I
   integrated this information into one or more of my work
   products.

       h. (U) In addition to visiting the WLO website, I began
   following WLO using an Instant Relay Chat (IRC) client called
   '^X-Chat" sometime in early January 2010. IRC is a protocol for
   real-time internet communications by messaging or conferencing,
   colloquially referred to as ''chat rooms" or "chats." The IRC
   chat rooms are designed for group communication in discussion
   forums.    Each IRC chat room is called a "channel."   Similar to a
   television, you can "tune-in" to or "follow" a channel, so long
   as it is open and does not require an invite. Once joining a
   specific IRC conversation, other users in the conversation can
   see you have "joined" the room. On the Internet, there are
   millions of different IRC channels across several services.
   Channel topics span a range of topics, covering all kinds of
   interests and hobbies.

      i. (U) The primary reason for following WLO on IRC was
   curiosity, particularly in regards to how and why they obtained
   the SMS messages referenced above. I believed collecting
   information on the WLO would assist me in this goal.

      j. (U) Initially, I simply observed the IRC conversations.     I
   wanted to know how the organization was structured, and how they
   obtained their data. The conversations I viewed were usually
   technical in nature, but sometimes switched to a lively debate
   on issues a particular individual felt strongly about.


                                    11
                                UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 13 of 35 PageID# 272



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry - U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      Ic. (U) Over a period of time, I became more involved in these
   discussions, especially when the conversation turned to
   geopolitical events and information topics, such as networking
   and encryption methods.   Based on these observations I would
   describe the WLO conversation as almost academic in nature.

      1. (U) In addition to the WLO conversations, I participated
   in numerous other IRC channels across at least three different
   networks. The other IRC channels I participated in normally
   dealt with technical topics including the Linux and Berkeley
   Security Distribution (BSD) Operating Systems (OS), networking,
   encryption algorithms and techniques, and other more political
   topics such as politics and queer rights.

      m. (U) I normally engaged in multiple IRC conversations
   simultaneously, mostly publicly but often privately. The X-Chat
   client enabled me to manage these multiple conversations across
   different channels and servers.    The screen for X-Chat was often
   busy, but experience enabled me to see when something was
   interesting. I would then select the conversation and either
   observe or participate.

      n. (U) I really enjoyed the IRC conversations pertaining to
   and involving the WLO. However, at some point in late February
   or early March, the WLO IRC channel was no longer accessible.
   Instead, the regular participants of this channel switched to
   using a ^Vabber" server. Jabber is another Internet
   communication tool, similar, but more sophisticated than IRC.
   The IRC and Jabber conversations allowed me to feel connected to
   others even when alone.   They helped me pass the time and keep
   motivated throughout the deployment.




                                     12
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 14 of 35 PageID# 273



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry - U.S. v
   Private First Class (PFC) Bradley E. Manning (U)


   6. (U) Facts regarding the unauthorized storage and disclosure
   of the SIGACTs.


      a. (U) As indicated above, I created copies of the CIDNE-I
   and CIDNE-A SIGACTs tables as part of the process of backing up
   information. At the time I did so, I did not intend to use this
   information for any purpose other than for back-up. However, I
   later decided to release this information publicly. At that
   time I believed, and still believe, that these tables are two of
   the most significant documents of our time.

      b. (U) On 8 January 2010, I collected the CD-RW I stored in
   the conference room of the T-SCIF and placed it into the cargo
   pocket of my Army Combat Uniform (ACU). At the end of my shift,
   I took the CD-RW out of the T-SCIF and brought it to my
   Containerized Housing Unit (CHU). I copied the data onto my
   personal laptop. Later, at the beginning of my shift, I
   returned the CD-RW back to the conference room of the T-SCIF.

      c. (U) At the time I saved the SIGACTs to my laptop, I
   planned to take them with me on mid-tour leave, and decide what
   to do with them. At some point prior to mid-tour leave, I
   transferred the information from my computer to a Secured
   Digital memory card for my digital camera.     The SD card for the
   camera also worked on my computer, and allowed me to store the
   SIGACT tables in a secure manner for transport.

      d. (U) I began mid-tour leave on 23 January 2010, flying from
   Atlanta, GA to Reagan National Airport in Virginia. I arrived
   at the home of my aunt, Debra M. Van Alstyne, in Potomac, MD and
   quickly got into contact with my then-boyfriend Tyler R.
   Watkins, Tyler, then a student at Brandeis University in
   Waltham, MA, and I made plans for me to visit in the Boston, MA
   area.   I was excited to see Tyler, and planned on talking to
   Tyler about where our relationship was going, and about my time
   in Iraq.

      e. (U) However, when I arrived in the Boston area, Tyler and
   I seemed to have become distant.      He did not seem very excited
   about my return from Iraq. I tried talking to him about our
   relationship, but he refused to make any plans. I also tried
   raising the topic of releasing the CIDNE-I and CIDNE-A SIGACT
   tables to the public.

                                    13
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 15 of 35 PageID# 274



                               UNCLASSIFIED



   SUBJECT; Statement in Support of Providence Inquiry - U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      f. (U) I asked Tyler hypothetical questions about what he
   would do if he had documents that he thought the public needed
   access to. Tyler didn't really have a specific answer for me.
   He tried to answer the question and be supportive, but seemed
   confused by the question and its context. I then tried to be
   more specific, but he asked too many questions. Rather than try
   to explain my dilemma, I decided to just drop the conversation.

      g. (U) After a few days in Waltham, I began feeling that I
   was overstaying my welcome, and I returned to Maryland. I spent
   the remainder of ray time on leave in the Washington, DC area.

      h. (U) During this time, a blizzard bombarded the mid-
   Atlantic, and I spent a significant period of time essentially
   stuck at my aunt's house in Maryland. I began to think about
   what I knew, and the information I still had in my possession.
  .For me, the SIGACTs represented the on-the-ground reality of
   both the conflicts in Iraq and Afghanistan. I felt we were
   risking so much for people that seemed unwilling to cooperate
   with us, leading to frustration and hatred on both sides.

      i. (U) I began to become depressed at the situation that we
   found ourselves increasingly mired in, year-after-year. The
   SIGACTs documented this in great detail, and provided context to
   what we were seeing on-the-ground. In attempting to conduct
   counter-terrorism (CT) and counter-insurgency (COIN) operations,
   we became obsessed with capturing and killing human targets on
   lists, on being suspicious of and avoiding cooperation with our
   host-nation partners, and ignoring the second and third order
   effects of accomplishing short-term goals and missions.

      j, (U) I believed that if the general public, especially the
   American public, had access to the information contained within
   the CIDNE-I and CIDNE-A tables, this could spark a domestic
   debate on the role of the military and our foreign policy in
   general, as well as it related to Iraq and Afghanistan. I also
   believed a detailed analysis of the data over a long period of
   time, by different sectors of society, might cause society to
   re-evaluate the need, or even the desire to engage in CT and
   COIN operations that ignored the complex dynamics of the people
   living in the affected environment each day.



                                    14
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 16 of 35 PageID# 275



                               UNCLASSIFIED


   SUBJECT: Statement in Support of Providence Inquiry — U.S
   Private First Class (PFC) Bradley E. Manning (U)


      k. (U) At my aunt's house, I debated about what I should do
   with the SIGACTs. In particular, whether I should hold on to
   them, or disclose them through a press agency.    At this point, I
   decided it made sense to try and disclose the SIGACT tables to
   an American newspaper.

      1. (U) I first called my local newspaper, the Washington Post
   and spoke with a woman saying she was a reporter. I asked her
   if the Washington Post would be interested in receiving
   information that would have enormous value to the American
   public. Although we spoke for about five minutes concerning the
   general nature of what I possessed, I do not believe she took me
   seriously. She informed me that the Washington Post would
   possibly be interested, but that such decisions are made only
   after seeing the information I was referring to, and after
   consideration by the senior editors.

      m. (U) I then decided to contact the largest and most popular
   newspaper, the New York Times. I called the public editor
   number on the New York Times website. The phone rang and was
   answered by a machine. I went through the menu to the section
   for news tips and was routed to an answering machine. I left a
   message stating I had access to information about Iraq and
   Afghanistan that I believed was very important. However,
   despite leaving my Skype phone number and personal email
   address, I never received a reply from the New York Times.

      n. (U) I also briefly considered dropping into the office for
   the political commentary blog Politico. However, the weather
   conditions during my leave hampered my efforts to travel.

      o. (U) After these failed efforts, I ultimately decided to
   submit the materials to the WLO. 'I was not sure if WLO would
   actually publish the SIGACT tables, or, even if they did
   publish, I was concerned they might not be noticed by the
   American media.   However, based on what I read about WLO through
   my research described above, this seemed to be the best medium
   for publishing this information to the world within my reach.

      p. (U) At my aunt's house, I joined in on an IRC conversation
   and stated I had information that needed to be shared with the
   world.   I wrote that the information would help document the
   true costs of the wars in Iraq and Afghanistan.

                                   15
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 17 of 35 PageID# 276



                               UNCLASSIFIED



   SUBJECT; Statement in Support of Providence Inquiry — U.S. v
   Private First Class (PFC) Bradley E. Manning (U)


      q. (U) One of the individuals in the IRC asked me to describe
   the information. However, before I could describe the
   information, another individual pointed me to the link for the
   WLO website's online submission system.

      r. (U) After ending my IRC connection, I considered my
   options one more time. Ultimately, I felt that the right thing
   to do was to release the SIGACTs. On 3 February 2010, I visited
   the WLO website on my computer, and clicked on the ^'Submit
   Documents" link. Next, I found the ^^submit your information
   online link," and elected to submit the SIGACTs via the TOR
   Onion Router (TOR) anonymizing network by a special link.

      s. (U) TOR is a system intended to provide anonymity online.
   The software routes Internet traffic through network of servers
   and other TOR clients in* order to conceal a user's location and
   identity. I was familiar with TOR and had it previously
   installed on my computer to anonymously monitor the social media
   websites of militia groups operating within central Iraq,

      t. (U) I followed the prompts and attached the compressed
   data files of the CIDNE-I and CIDNE-A SIGACTs.   I attached a
   text file I drafted while preparing to provide the documents to
   the Washington Post. It provided rough guidelines stating *^it's
   already been sanitized of any source identifying information.
   You might need to sit on this information, perhaps 90-180 days,
   to figure out how best to release such a large amount of data,
   and to protect source. This is possibly one of the more
   significant documents of our time, removing the fog of war, and
   revealing the true nature of 21st century asymmetric warfare.
   Have a good day." After sending this, I left the SD card in a
   camera case at my aunt's house, in the event I needed it again
   in the future.


      u. (U) I returned from mid-tour leave on 11 February 2010.
   Although the information had not yet been published by the WLO,
   I felt a sense of relief by them having it, I felt had
   accomplished something that allowed me to have a clear
   conscience based upon what I had seen, read about and knew were
   happening in both Iraq and Afghanistan every day.




                                   16
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 18 of 35 PageID# 277



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E, Manning (U)


   7. (U) Facts regarding the unauthorized storage and disclosure
   of 'U0REYKJAVIK13".


      a. (U) X first became aware of diplomatic cables during my
   training period in AIT. I later learned about the Department of
   State (DOS) Net-Centric Diplomacy (NCD) portal from the 2-lOBCT
   32, Captain (CPT) Steven Lim. CPT Lim sent a section-wide email
   to the other analysts and officers In late December 2009
   containing the SIPRNet link to the portal, along with
   instructions to look at the cables contained within and
   incorporate them into our work product. Shortly after this, I
   also noticed that diplomatic cables were being referred to in
   products from the .Corps-level, U.S. Forces-Iraq (USF-I).

      b. (U) Based on CPT Lim's direction to become familiar with
   its contents, I read virtually every published cable concerning
   Iraq. I also began scanning the database and reading other,
   random, cables that piqued my curiosity. It was around this
   time, in early-to-mid-January 2010 that I began searching the
   database for information on Iceland. I became interested in
   Iceland due to IRC conversations I viewed in the WLO channel
   discussed an issue called ^^Icesave."   At this time, I was not
   very familiar with the topic, but it seemed to be a big issue
   for those participating in the conversation. This is when I
   decided to investigate, and conduct a few searches on Iceland to
   find out more.


      c. (U) At the time, I did not find anything discussing the
   ^^Icesave" issue, either directly or indirectly. I then
   conducted an open source search for ^^Icesave." I then learned
   that Iceland was involved in a dispute with the United Kingdom
   (UK) and Netherlands concerning the financial collapse of one or
   more of Iceland's banks. According to open source reports, much
   of the public controversy involved the UK's use of *^anti-
   terrorism legislation" against Iceland in order to freeze
   Icelandic assets for payment of the guarantees for UK depositors
   that lost money.

      d. (U) Shortly after returning from mid-tour leave, I
   returned to the NCD to search for information on Iceland and
   ^^Icesave" as the topic had not abated on the WLO IRC channel.
   To my surprise, on 14 February 2010, I found the cable
   10REYKJAVIK13 which referenced the '^Icesave" issue directly.

                                   17
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 19 of 35 PageID# 278



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
   Private First Class (PFC) Bradley E. Manning (U)


      e. (U) The cable, published on 13 January 2010, was just over
   two pages in length, I read the cable, and quickly concluded
   that Iceland was essentially being bullied, diplomatically, by
   two larger European powers. It appeared to me that Iceland was
   out of viable solutions, and was now coming to the U.S. for
   assistance. Despite their quiet request for assistance, it did
   not appear we were going to do anything. From my perspective,
   it appeared we were not getting involved due to the lack of long
   term geopolitical benefit to do so.

      f. (U) After digesting the contents of lOREYKJAVIKlS, I
   debated on whether this was something I should send to the WLO.
   At this point, the WLO had not published nor acknowledged
   receipt of the CIDNE-I and CIDNE-A SIGACT tables. Despite not
   knowing if the SIGACTs were a priority for the WLO, I decided
   the cable was something that would be important, and I felt I
   might be able to right a wrong by having them publish this
   document. I burned the infonnation onto a CD-RW on 15 February
   2010, took it to my CHU and saved it onto my personal laptop.

      g. (U) I navigated to the WLO website via a TOR connection
   like before, and uploaded the document via the secure form.
   Amazingly, the WLO published 10REYKJAVIK13 within hours, proving
   that the form worked and that they must have received the SIGACT
   tables.




                                   18
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 20 of 35 PageID# 279



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
   Private First Class (PFC) Bradley E. Manning (U)


   8. (U) Facts regarding the unauthorized storage and disclosure
   of the 12 July 2007 Air Weapons Team (AWT) video.

      a. (U) During the mid-February 2010 timeframe, the 2-lOBCT
   Targeting analyst, then-Specialist (SPC) Jihrleah W. Showman and
   others discussed video Ms. Showman found on the ^^T-Drive."   The
   video depicted a several individuals being engaged by an Air
   Weapons Team (AWT). At first, I did not consider the video very
   special, as I had viewed countless other "war-porn" type videos
   depicting combat. However, the recorded audio comments by the
   AWT crew and the second engagement in the video, of an unarmed
   bongo truck, troubled me.

      b. (U) Ms. Showman and a few other analysts and officers in
   the T-SCIF commented on the video, and debated whether the crew
   violated the Rules of Engagement (ROE) in the second engagement.
   I shied away from this debate, and instead conducted some
   research on the event. I wanted to learn what happened, and
   whether there was any background to the events of the day the
   event occurred, 12 July 2007.

      c. (U) Using Google, I searched for the event by its date and
   general location. I found several news accounts involving two
   Reuters employees who were killed during the AWT's engagement.
   Another story explained that Reuters requested for a copy of the
   video under the Freedom of Information Act (FOIA). Reuters
   wanted to view the video in order to be able to understand what
   happened, and improve their safety practices in combat zones. A
   spokesperson for Reuters was quoted saying that the video might
   help avoid a reoccurrence of the tragedy, and believed there was
   a compelling need for the immediate release of the video.

      d. (U) Despite the submission of a FOIA request, the news
  account explained that CENTCOM replied to Reuters, stating that
  they could not give a timeframe for considering the FOIA
  request, and the video might no longer exist. Another story I
  found, written a year later, said that even though Reuters was
  still pursuing their request, they still did not receive a
  formal response or written determination in accordance with the
   FOIA.




                                   19
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 21 of 35 PageID# 280



                               UNCLASSIFIED



   SUBJECT: .Statement in Support of Providence Inquiry — U.S. v.              |
   Private First Class (PFC) Bradley E. Manning (U)                            j
      e. (U) The fact neither CENTCOM nor Multi-National Forces-               !
   Iraq (MCF-I) would not voluntarily release the video troubled me            |
   further.   It was clear to me that the event happened because the
   AWT mistakenly identified the Reuters employees with a potential            \
   threat, and that the people in the bongo truck were merely                  j
   attempting to assist the wounded. The people in the van were                |
   not a threat, but *^good Samaritans."

      f. (U) The most alarming aspect of the video to me, however,
   was the seemingly delightful bloodlust they appeared to have.
   They dehumanized the individuals they were engaging, and seemed             :
   to not value human life by referring to them as "dead bastards"
   and congratulating each other on the ability to kill in large
   numbers.


      g. (U) At one point in the video, there is an individual on
   the ground attempting to crawl to safety. The individual is
   seriously wounded. Instead of calling for medical attention to
   the location, one of the AWT crew members verbally asked for the
   wounded person to pick up a weapon so he would have a reason to
   engage. For me, this seems similar to a child torturing ants
   with a magnifying glass.                                                    •

      h. (U) While saddened by the AWT crew's lack of concern about            ^
   human life, I was disturbed by their response to the discovery
   of injured children at the scene. In the video, you can see the
   bongo truck driving up to assist the wounded individual. In
   response, the AWT crew assumes the individuals are a threat.
   They repeatedly request for authorization to fire on the bongo
   truck, and once granted, they engage the vehicle at least six
   times.


      i. (U) Shortly after the second engagement, a mechanized
   infantry unit arrives at the scene. Within minutes, the AWT
   crew learns that children were in the van and, despite the                  :
   injuries, the crew exhibits no remorse. Instead, they                       i
   downplayed the significance of their actions saying "well, it's             j
   their fault for bringing their kids into a battle." The AWT                 |
   crew members sound like they lack sympathy for the children or              |
   their parents.   Later, in, a particularly disturbing manner, the
   AWT crew verbalizes enjoyment at the sight of one of the ground
   vehicles driving over the bodies.


                                   20
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 22 of 35 PageID# 281



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
   Private First Class {PFC) Bradley E. Manning {U)


      j. <U) As I continued my research I found an article
   discussing a book ^^The Good Soldiers," written by Washington
   Post writer David Finkel. In Mr. Finkel's book, he writes about
   the AWT attack. As I read an online excerpt on ^^Google Books,"
   I followed Mr. Finkel's account of the event, along with the
   video. I quickly realized Mr. Finkel was quoting, I feel in
   verbatim, the audio communications of the AWT crew.    It's clear
   to me that Mr. Finkel obtained access and a copy of the video
   during his tenure as an embedded journalist.

      k. (U) I was aghast at Mr. Finkel's portrayal of the
   incident, Reading his account, one would believe the engagement
   was somehow justified as ^^payback" for an earlier attack that
   lead to the death of a Soldier.   Mr. Finkel ends his account of
   the engagement by discussing how a Soldier finds an individual
   still alive from the attack.   He writes that the Soldier finds
   him, and sees him gesture with his two forefingers together, a
   common method in the Middle-East to communicate that they are
   friendly. However, instead of assisting him, the Soldier makes
   an obscene gesture, extending his middle finger. The individual
   apparently dies shortly thereafter, Reading this, I can only
   think of how this person was simply trying to help others, and
   then quickly finds he needs help as well. To make matters
   worse, in the last moments of his life, he continues to express
   his friendly intent, only to find himself receiving this well
   known gesture of ^^unfriendliness." For me, it's all a big mess,
   and I'm left wondering what these things mean, and how it all
   fits together. It burdens me emotionally.

      1. (0) I saved a copy of the video on my workstation, I
   searched for, and found the ROE, ROW Annexes and a flowchart
   from the 2007 time period, as well as an unclassified ROE smart
   card from 2006. On 15 February 2010, I burned these documents
   onto a CD-RW, the same time I burned 10REYKJAVIK13 onto a CD-RW.

      m. (U) At the time, I placed the video and ROE information
   onto my personal laptop in my CHU.   I planned to keep this
   information there until I redeployed in Summer 2010.    I planned
   on providing this to the Reuters office in London, UK to assist
   them in preventing events such as this in the future.




                                   21
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 23 of 35 PageID# 282



                               UNCLASSIFIED


   SUBJECT: Statement in Support of Providence Inquiry    ~ U.S. V.
   Private First Class (PFC) Bradley E, Manning (U)


      n. (U) However, after the WLO published 10REYKJAVIK13, I
   altered my plans. I decided to provide the video and ROEs to
   them, so that Reuters would have this information before I
   redeployed from Iraq. On about 21 February 2010, as described
   above, I used the WLO submission form and uploaded the
   documents.


      o, (U) The WLO released the video on 5 April 2010. After the
   release, I was concerned about the impact of the video, and how
   it would be perceived by the general public. I hoped the public
   would be as alarmed as me about the conduct of the AWT crew
   members.   I wanted the American public to know that not everyone
   in Iraq and Afghanistan were targets that needed to be
   neutralized, but rather people who were struggling to live in
   the ^^pressure-cooker" environment of what we call asymmetric
   warfare.


      p. (U) After the release, I was encouraged by the response in
   the media and general public who observed the AWT video. As I
   hoped, others were just as troubled, if not more troubled, than
   me by what they saw. At this time, I began seeing reports
   claiming that DoD and CENTCOM could not confirm the authenticity
   of the video. Additionally, one of my supervisors CPT Casey
   Fulton (nee'Martin) stated her belief that the video was not
   authentic. In response, I decided to ensure that the
   authenticity of the video would not be questioned in the future.
   On 25 April 2010 I e-mailed CPT Fulton a link to the video that
   was on our ^'T-Drive" and to a copy of the video published by WLO
   from the Open Source Center (OSC) so she could compare them
   herself.


      q. (U) Around this timeframe, I burned a second CD-RW
   containing the AWT video. In order to make it appear authentic,
   I placed a classification sticker and wrote ^^Reuters FOIA Req"
   on its face, I placed the CD-RW in one of ray personal CD cases
   containing a set of **Starting out in Arabic." I planned on
   mailing the CD-RW to Reuters after I redeployed so they could
   have a copy that was unquestionably authentic.

      r. (U) Almost immediately after submitting the AWT video and
   ROE documents, I notified the individuals in the WLO IRC to
   expect an important submission. I received a response from an
   individual going by the handle of ^^office."

                                   22
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 24 of 35 PageID# 283



                                UNCLASSIFIED



   SUBJECT; Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E, Manning (U)


      s. (U) At first our conversations were general in nature, but
   over time, as our conversations progressed, I assessed this
   individual to be an important part of the WLO. Due to the
   strict adherence of anonymity by the WLO, we never exchanged
   identifying information; however, I believed the individual was
   likely Mr. Julian Assange, Mr. Daniel Schmidt, or a proxy-
   representative of Mr. Assange and Schmidt.

      t. (U) As the communications transferred from IRC to the
   Jabber client, I gave ^^office," and later ^^pressassociation" the
   name of ^'Nathaniel Frank" in my address book, after the author
   of a book I read in 2009.


      u. (U) After a period of time, I developed what I felt was a
   friendly relationship with Nathaniel. Our mutual interest in
   information technology and politics made our conversations
   enjoyable. We engaged in conversation often, sometimes as long
   as an hour or more. I often looked forward to my discussions
   with Nathaniel after work.

      V, (U) The anonymity that provided by TOR, the Jabber client,
   and WLO's policy allowed me to feel I could just be myself, free
   of the concerns of social labeling and perceptions that are
   often place upon me in real life (IRL). IRL, I lacked close
   friendship with the people I worked with in my section, the S2
   sections in subordinate battalions, and 2BCT as a whole. For
   instance, I lacked close ties with my roommate due to his
   discomfort regarding my perceived sexual orientation.

      w. (D> Over the next few months, I stayed in frequent contact
   with Nathaniel. We conversed on nearly a daily basis, and I
   felt we were developing a friendship. The conversations covered
   many topics, and I enjoyed the ability to talk about pretty much
   anything, and not just the publications that the WLO was working
   on.



      X. (U) In retrospect, I realize these dynamics were
   artificial, and were valued more by myself than Nathaniel.    For
   me, these conversations represented an opportunity to escape
   from the immense pressures and anxiety that I experienced and
   built up throughout the deployment.    It seemed that as I tried
   harder to "fit in" at work, the more I seemed to alienate my
   peers, and lose respect, trust and the support I needed.

                                    23
                                UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 25 of 35 PageID# 284



                               UNCLASSIFIED


   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


   9. (U) Facts regarding the unauthorized storage and disclosure
   of documents relating to detainments by the Iraqi Federal Police
   (FP), the Detainee Assessment Briefs (DABs), and the USACIC
   report.

      a. (U) On 27 February 2010, a report was received from a
   subordinate battalion.. The report described an event in which
   the FP detained fifteen (15) individuals for printing ''anti-
   Iraqi literature." By 2 March 2010, I received instructions
   from an S3 section officer in the 2-lOBCT Tactical Operations
   Center (TOC) to investigate the matter, and figure out who these
   "bad guys" were, and how significant this event was for the FP.

      b. (U) Over the course of my research, I found that none of
   the individuals had previous ties with anti-Iraqi actions or
   suspected terrorist or militia groups.     A few hours later, I
   received several photos from the scene from the subordinate
   battalion.   They were accidently sent to an officer on a
   different team in the S2 section, and she forwarded them to me.
   These photos included pictures of the individuals, palettes of
   unprinted paper, seized copies of the final printed document,
   and a high-resolution photo of the printed material.

      c. (U) I printed a blown up copy of the high-resolution
   photo, and laminated it for ease of storage and transfer. I
   then walked to the TOC and delivered the laminated copy to our
   category 2 interpreter. She reviewed the information and about
   a half-hour later delivered a rough written transcript in
   English to the 82 section.

      d. (U) I read the transcript, and followed up with her,
   asking for her take on its contents. She said it was easy for
   her to transcribe verbatim since I blew up the photograph and
   laminated it. She said the general nature of the document was
   benign. The documentation, as I assessed as well, was merely a
   scholarly critique of the then-current Iraqi Prime Minister,
   Nouri al-Maliki.   It detailed corruption within the cabinet of
   al-Maliki's government, and the financial impact of this
   corruption on the Iraqi people.

      e. (U) After discovering this discrepancy between the FP's
   report, and the interpreter's transcript, I forwarded this
   discovery, in person to the TOC QIC and Battle NCOIC.

                                   24
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 26 of 35 PageID# 285



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      f. (U) The TOC QIC and, the overhearing Battlecaptain,
   informed me they didn't need or want to know this information
   any more.   They told me to 'Mrop it" and to just assist them and
   the FP in finding out where more of these print shops creating
   ^^anti-Iraqi literature" might be. I couldn't believe what I
   heard, and I returned to the T-SCIF and complained to the other
   analysts and my section NCOIC about what happened. Some were
   sympathetic, but no-one wanted to do anything about it.

      g. (U) I am the type of person who likes to know how things
   work, and as an analyst, this means I always want to figure out
   the truth. Unlike other analysts in my section, or other
   sections within 2-lOBCT, I was not satisfied with just
   scratching the surface, and producing ^^canned" or ^^cookie-
   cutter" assessments. I wanted to know why something was the way
   it was, and what we could do to correct or mitigate a situation,
   I knew that if I continued to assist the Baghdad FP in
   identifying the political opponents of Prime Minister al-Maliki,
   those people would be arrested, and in the custody of this
   special unit of the Baghdad FP, very likely tortured and not
   seen again for a very long time, if ever.

      h. (U) Instead of assisting the special unit of the Baghdad
   FP, I decided to take the information and disclose it to the WLO
   in the hope that, before the upcoming 7 March 2010 election,
   they could generate immediate press on the issue, and prevent
   this unit of the FP from continuing to crack down on political
   opponents. On 4 March 2010, I burned the report, the photos,
   the high resolution copy of the pamphlet, and the interpreter's
   handwritten transcript onto a CD-RW.   I took the CD-RW to my CHO
   and copied the data onto my personal computer.

      i. (U) Unlike the times before, instead of uploading the
   information through the WLO websites' submission form, I made a
   Secure File Transfer Protocol (SFTP) connection to a **cloud"
  dropbox operated by the WLO. The dropbox contained a folder
  ■that allowed me to upload directly into it. Saving files into
  this directory allowed anyone with login access to the server to
   view and download them.




                                   25
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 27 of 35 PageID# 286



                               UNCLASSIFIED


   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.
   Private First Class {PFC) Bradley E. Manning (U)


      j. (U) After uploading these files to the WLO on 5 March
   2010, I notified Nathaniel over Jabber. Although sympathetic,
   he said that the WLO needed more information to confirm the
   event in order for it to be published or to gain interest in the
   international media. I attempted to provide specifics, but to
   my disappointment, the WLO website chose not to publish this
   information.

      k. (U) At the same time, I began sifting through information
   from the U.S. Southern Command (SOUTHCOM) and Joint Task Force
   (JTF) Guantanamo, Cuba (GTMO). The thought occurred to me,
   although unlikely, that I wouldn't be surprised if the
   individuals detained by the FP might be turned over back into
   U.S. custody and ending up in the custody of JTF-GTMO.

      1. (U) As I digested through the information on JTF-GTMO, I
   quickly found the detainee assessment briefs (DABs).  I
   previously came across these documents before, in 2009, but did
   not think much of them. However, this time I was more curious
   and during this search I found them again. The DABs were
   written in standard DoD memorandum format, and addressed the
   Commander, U.S. SOUTHCOM. Each memorandum gave basic background
   information about a specific detainee held at some point by JTF-
   GTMO.


      m. (0) I have always been interested on the issue of the
   moral efficacy of our actions surrounding JTF-GTMO. On the one
   hand, I always understood the need to detain and interrogate
   individuals who might wish to harm the U.S. and our allies.    I
   felt that was what we were trying to do at JTF-GTMO.    However,
   the more I became educated on the topic, it seemed that we found
   ourselves holding an increasing number of individuals
   indefinitely that we believed or knew were innocent, low-level
   **foot soldiers" that didn't have useful intelligence and would
   be released if they were still held in theater.

      n. (U) I also recalled that in early 2009, the then-newly-
   elected President Barack Obama stated he would close JTF-GTMO
   and that the facility compromised our standing in the world and
   diminished our "moral authority." After familiarizing myself
   with the DABs, I agreed.




                                   26
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 28 of 35 PageID# 287



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      o, (U) Reading through the DABs, I noted that they were not
   analytical products. Instead, they contained summaries of tear-
   lined versions of Interim Intelligence Reports (IIRs) that were
   old or unclassified.   None of the DABs contained names of
   sources or quotes from Tactical Interrogation Reports (TIRs).
   Since the DABs were being sent to the U.S. SOUTHCOM commander, I
   assessed that they were intended to provide very general
   background information on each detainee, and not a detailed
   assessment.


      p. (U) In addition to the manner the DABs were written, I
   recognized that they were at least several years old, and
   discussed detainees that were already released from JTF-GTMO.
   Based on this, I determined that the DABs were not very
   important from either an intelligence or national security
   standpoint.

      q. (U) On 7 March 2010, during my Jabber conversations with
   Nathaniel, I asked him if he thought the DABs were of any use to
   anyone. Nathaniel indicated that although he didn't believe
   they were of political significance he did believe that they
   could be used to merge into the general historical account of
   what occurred at JTF-GTMO. He also thought that the DABs might
   be helpful to the legal counsel of those currently and
   previously held at JTF-GTMO.

      r. (U) After this discussion, I decided to download the DABs,
   I used an application called ^^WGet" to download the DABs. I
   downloaded WGet off the NIPRNet laptop in the T-SCIF like other
   programs.   I saved that onto a CD-RW and placed the executable
   in *'My Documents" directory of my user profile on the DCGS-A
   SIPRNet workstation,


      s, (U) On 7 March 2010, I took the list of links for the DABs
   and WGet downloaded them sequentially. I burned the DABs onto a
   CD-RW and took it to my CHU and copied them to my personal
   computer. On 8 March 2010, I combined the DABs with the USACIC
   report on the WLO into a compressed **zip" file. Zip files
   contain multiple files which are compressed to reduce their
   size. After creating the zip file, I uploaded the file onto
   their **cloud" dropbox via SFTP.    Once these were uploaded, I
   notified Nathaniel that the information was in the ^^x"
   directory, which had been assigned for my use.

                                      27
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 29 of 35 PageID# 288



                               UNCLASSIFIED



   SUBJECT; Statement in Support of Providence Inquiry — U.S. v.
   Private First Class (PFC) Bradley E. Manning (U)


      t. (U) Earlier that day, I downloaded the USACIC report on               |
   WLO.   As discussed above, I previously reviewed the report on              j
   numerous occasions and, although I had saved the document onto              ;
   workstation before, I could not locate it. After I found the
   document again, I downloaded it to my workstation and saved it
   onto the same CD-RW as the DABs, described above.

      u. (U) Although I my access included a great deal of
   information, I decided I had nothing else to send to the WLO
   after sending them the DABs and the USACIC report. Up to this
   point I sent them the following:

          (1) The CIDNE-I and CIDNE-A SIGACT tables,

          (2) The "lOREYKJAVIKlS" DOS cable.

          (3) The 12 July 2007 AWT video and the 2006 and 2007 ROE
   documents.


         (4) The SIGACT report and supporting documents concerning
   the 15 individuals detained by the Baghdad FP.

          (5) The U.S. SOUTHCOM and JTF-GTMO DABs.

          (6) The USACIC report on the WLO and website.

      V. (U) Over the next few weeks, I did not send any additional
   information to the WLO.   I continued to converse with Nathaniel
   over the Jabber client, and in the WLO IRC channel. Although I
   stopped sending documents to WLO, no one associated with the WLO
   pressured me into giving more information.   The decisions that I
   made to send documents and information to the WLO and website
   were my own decisions, and I take full responsibility for my
   actions.




                                    28
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 30 of 35 PageID# 289

                   #
                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v.               j
   Private First Class (PFC) Bradley E. Manning (U)                            j
                                                                               i

   10. (U) Facts regarding the unauthorized storage and disclosure             !
   of other government documents.                                              j
                                                                               j

      a. (U) On 22 March 2010, I downloaded two documents. I found
   these documents over the course of my normal duties as an
   analyst.   Based on my training and the guidance of my superiors,           '
   I looked at as much information as possible. Doing so provided
   me with the ability to make connections others might miss.

      b. (U) On several occasions during the month of March, I
   accessed information from a government entity. I read several
   documents from a section within this government entity. The
   content of two of these documents upset me greatly. I had
   difficulty believing what this section was discussing.

      c. (U) On 22 March 2010, I downloaded the two docimaents 'that
   I found troubling. I compressed them into a zip file named
   ^^blah.zip" and burned them onto a CD-RW, I took the CD-RW to my
   CHU and saved the file to my personal computer. I uploaded the
   information to the WLO website using the designated drop-box.




                                    29
                               UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 31 of 35 PageID# 290



                               UNCLASSIFIED


   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


   11. (U) Facts regarding the unauthorized storage and disclosure
   of the NOD DOS cables.

      a. (U) In late March I received a warning over Jabber from
   Nathaniel that the WLO website would be publishing the AWT
   video. He indicated that the WLO would be very busy and the
   frequency and intensity of our Jabber conversations decreased
   significantly.

      b. (U) During this time, I had nothing but work to distract
   me. I read more of the diplomatic cables published on the DOS
   NCD server. With my insatiable curiosity and interest in
   geopolitics, I became fascinated with them. I read not only
   cables on Iraq, but also about countries and events I found
   interesting. The more I read, the more I was fascinated by the
   way we dealt with other nations and organizations. I also began
   to think that they documented backdoor deals and seemingly
   criminal activity that didn't seem characteristic of the de
   facto leader of the free world.


      c. (U) Up to this point during the deployment, I had issues I
   struggled with and difficulty at work. Of the documents
   released, the cables are the only one I was not absolutely
   certain couldn't harm the U.S.     I conducted research on the
   cables published on NCD, as well as how DOS cables work in
   general. In particular, I wanted to know how each cable was
   published on SIPRNet via the NCD.

      d. (U) As part of my open-source research, I found a document
   published by DOS on its official website. The document provided
   guidance on caption markings for individual cables and handling
   instructions for their distribution. I quickly learned that
   caption markings clearly detail the sensitivity level of a DOS
   cable. For example, ^^NODIS" (No Distribution) was used for
   messages of the highest sensitivity, and were only distributed
   to the authorized recipients. The *^SIPDIS" (SIPRNet
   Distribution) caption was applied only to reporting and other
   informational messages that were deemed appropriate for release
   to a wide number of individuals.




                                     30
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 32 of 35 PageID# 291



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S,
   Private First Class (PFC) Bradley E. Manning (U)


      e. (U) According to the DOS guidance for a cable to have the
   SIPDIS caption it could not include any other captions that were
   intended to limit distribution. The SIPDIS caption was only for
   information that could be shared with anyone with access to
   SIPRNet. I was aware that thousands of military personal, DoD,
   DOS, and other civilian agencies had easy access to the cables.
   The fact that the SIPDIS caption was only for wide distribution
   made sense to me given that the vast majority of the NCD cables
   were not classified.

      f. (U) The more I read the cables, the more I came to the
   conclusion that this type of information should become public.
   I once read and used a quote on open diplomacy written after the
   First World War, and how the world would be a better place if
   states would avoid making secret pacts and deals with and
   against each other. I thought these cables were a prime example
   of the need for a more open diplomacy. Given all the DOS
   information I read, the fact that most of the cables were
   unclassified, and that all of the cables had the SIPDIS caption,
   I believed that the public release of these cables would not
   damage the U.S. However, I did believe the cables might be
   embarrassing, since they represented very honest opinions and
   statements behind the backs of other nations and organizations.
   In many ways, these cables are a catalog of cliques and gossip.
   I believed exposing this information might make some within the
   DOS and others unhappy.

      g. (U) On 28 March 2010, I began downloading a copy of the
   SIPDIS cables using the program WGet described above. I used
   instances of the WGet application to download the NCD cables in
   the background, as I worked on my daily tasks. The NCD cables
   were downloaded from 28 March 2010 to 9 April 2010. After
   downloading the cables, I saved them onto a CD-RW. These cables
   went from the earliest dates in NCD to 28 February 2010. I took
   the CD-RW to my CHU on 10 April 2010. I sorted the cables on my
   personal computer, compressed them using the BZip2 compression
   algorithm described above, and uploaded them to the WLO via the
   designated dropbox described above.




                                    31
                               UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 33 of 35 PageID# 292



                               UNCLASSIFIED



   SUBJECT: Statement in Support of Providence Inquiry — U.S. v,
   Private First Class (PFC) Bradley E. Manning (U)


      h. (U) On 3 May 2010, I used WGet to download an update of               I
   the cables for the months of March 2010 and April 2010, and                 j
   saved the information onto a zip file and burned it to CD-RW.     I         j
   then took the CD-RW to my CHU and saved them to my computer.                !

      i. (U) I later found that the file was corrupted during the              I
   transfer.   Although I intended to resave another copy of these             !
   cables, I was removed from the T-SCIF on 8 May 2010, after an
   altercation.




                                    32
                               UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 34 of 35 PageID# 293



                               UNCLASSIFIED



   12. (U) Facts regarding the unauthorized storage and disclosure
   of the Gharani (Farah province), Afghanistan 15-6 investigation
   and videos.


      a. (U) In late March 2010, I discovered a U.S. CENTCOM
   directory on a 2009 airstrike in Afghanistan. I was searching
   CENTCOM for information I could use as an analyst. As described
   above, this was something that myself and other analysts and
   officers did on a frequent basis.

      b. (U) As I reviewed the documents, I recalled the incident
   and what happened. The airstrike occurred in the Gharani
   village in the Farah Province of Northwestern Afghanistan. It
   received worldwide press coverage during the time as it was
   reported that up to 100 to 150 Afghan civilians, mostly women
   and children, were accidently killed during the airstrike.

      c. (U) After going through the report and its annexes, I
   began to view the incident as being similar to the 12 July 2007
   AWT engagements in Iraq. However, this event was noticeably
   different in that it involved a significantly higher number of
   individuals, larger aircraft, and much heavier munitions. Also,
   the conclusions of the report are even more disturbing than
   those of the 12 July 2007 incident.

      d. (U) I did not see anything in the 15-6 report or its
   annexes that gave away sensitive information. Rather, the
   investigation and its conclusions help explain how this incident
   occurred and what those involved should have done, and how to
   avoid an event like this from occurring again.

      e. (U) After reviewing the report and its annexes, I
   downloaded the 15-6 investigation, PowerPoint presentations, and
   several other supporting documents to my DCGS-A workstation, I
   also downloaded three zip files containing the videos of the
   incident.   I burned this information onto a CD-RW and
   transferred it to the personal computer in my CHU.    Either later
   that day or the next day, I uploaded the information to the WLO
   website, this time using a new version of the WLO website
   submission form. Unlike other times using the submission form
   above, I did not activate the TOR anonymizer.




                                    33
                              UNCLASSIFIED
Case 1:19-dm-00003-CMH Document 5-8 Filed 03/04/19 Page 35 of 35 PageID# 294



                                UNCLASSIFIED


    SUBJECT: Statement in Support of Proviclence Inquiry   — U.S. V.
    Private First Class (PFC) Bradley E. Manning (U)


    13. (U) This concludes my statement and facts for this
    providence inquiry. The point of contact (POC) for this
    memorandum is the undersigned at HHC, USAG, Joint Base Myer-
    Henderson Hall, Fort Myer, Virginia 22211.




                                    34
                               UNCLASSIFIED
